ON REHEARING
Appellee’s counsel in his brief accompanying the application for rehearing suggests that the facts as stipulated take this case out from the influence of Waller v. Florida, supra.
We are not confident that State v. Parrish, 242 Ala. 7, 5 So.2d 828 is still the law as to the degree of scrutiny which will or will not be employed by the Supreme Court of Alabama in examining a record of this Court where a Federal constitutional question has been presented to us. See Hanvey v. Thompson, 286 Ala. 614, 243 So.2d 748.
Rather than risk shutting off appellee’s potential rights to presenting its cause to our ultimate tribunal, we set out the stipulation in toto:
“That the acts of the Defendant complained of by the Plaintiff in Count I and Count II of the complaint took place and occurred within Twelve (12) months before the commencement of the prosecution of the Defendant by the Plaintiff in the Recorder’s Court of the City of Irondale and occurred within the city limits of the City of Irondale or its police jurisdiction on, to-wit, the 27th day of December, 1971; that on said date, the Defendant was arrested within the city limits of the City of Irondale by police officers of the City of Birmingham at or near 16th Street and Second Avenue, North, in said City and charged by said officers with operating a motor vehicle in the City of Birmingham without a State driver’s license; that on, to-wit, December 28, 1971, the City of Birmingham further charged said Defendant with reckless driving of a motor vehicle within the city limits of the City of Birmingham on December 27, 1971; that on January 19, 1972, upon the trial of said Defendant, in the Recorder’s Court of the City of Birmingham, the City of Birmingham dismissed the prosecution of the charge of operating a motor vehicle in said City without a State driver’s license; that, thereupon, the Defendant entered a plea of guilty to a charge of speeding in Case No. 44888-M in said Recorder’s Court and, after being found guilty of the offense of speeding by said Recorder’s Court of said City, was fined the sum of Thirty-Five Dollars ($35.00) and costs of court; that on or about December 28, 1971, pursuant to a warrant of arrest issued out of the Recorder’s Court of the City of Irondale, the Defendant was arrested and charged with the offense of reckless driving of a motor vehicle in the City of Irondale, or its police jurisdiction, on, to-wit, December 27, 1971; that the Defendant duly made bond following said arrest and aforesaid charge of reckless driving was set for trial in said Recorder’s Court on January 7, 1972; that said trial was continued first to January 14, 1972 and then to January 21, 1972 at the request of the Defendant; that on, to-wit, January 21, 1972, the Defendant was tried in said Recorder’s Court of the City of Irondale, found guilty of the charge of reckless driving of a motor vehicle in violation of Section 4 of Ordinance 52 of the City of Irondale and fined the sum of $50.00 and costs by said Recorder’s Court; that the Defendant, within the time allowed by law, duly and seasonably took an appeal from aforesaid judgment and fine to the Circuit Court of Jefferson County, Alabama; that the City of Birmingham and the City of Irondale are two separate and distinct municipal corporations organizing and existing under the laws of the State of Alabama; that the city limits of each of said municipal corporations are contiguous at one or more places; that each municipality, prior to *632the apprehension, arrest and conviction of the Defendant as aforesaid in the respective Recorder’s Courts thereof, had duly adopted separate and distinct ordinances against the operation of motor vehicles within their respective city limits in a reckless manner and at excessive rates of speed; that the police officers of the City of Birmingham were in close pursuit of the Defendant at the time said Defendant left the city limits of the City of Birmingham and entered the city limits of the City of Irondale; that the place where the Defendant was arrested on aforesaid occasion, namely, at or near 16th Street and Second Avenue, North, in the City of Irondale, was approximately three blocks easterly of the point where the westerly city limits of the City of Irondale abut the easterly city limits of the City of Birmingham; that after the Defendant entered the city limits of the City of Irondale, said Defendant did operate the motor vehicle, which he was then and there operating, in a reckless manner as charged by said City of Iron-dale; that the police officers of the City of Irondale did follow both the Defendant and the police officers of the City of Birmingham to the scene of Defendant’s arrest at 16th Street and Second Avenue, North, in said City as aforesaid on December 27, 1971; that the prosecutions of the Defendant in the Recorder’s Courts of the City of Birmingham and of the City of Irondale were prosecutions commenced by the respective municipalities for the violation of respective municipal ordinances separately and severally adopted by each of said municipalities; that the actions of the Defendant in operating the motor vehicle involved in this cause, prosecutions for which said actions were instituted as aforesaid in the respective Recorder’s Courts of the respective municipalities, commenced in the City of Birmingham and continued into the City of Irondale, at rates of speed which exceeded the maximum limits prescribed by the ordinance of both municipalities involved.”
After a consideration of the application and accompanying brief we consider that the application should be overruled.
Application overruled.
All the Judges concur.